DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to claims 21-38 and the cancelation of claims 39-40 in the response filed May 11, 2021 have been acknowledged.
In view of the amendments to claims 21 and 32 and the cancelation of claims 39-40, the previous objections to the claims have been withdrawn.  However, the amendments to claims 24-26 and 35-37 have introduced new objections.  Please refer to the detailed discussion below.
While the amendments to claims 24-27, 31, and 35-37 and the cancelation of claims 39-40 overcome the previous rejections under 35 U.S.C. 112(a), a new grounds of rejection under 35 US.C. 112(a) for claims 21-38 have been presented in view of the amendments to 21, 24-27, 31, and 35-37.  Please refer to the detailed discussion below.  
In view of the amendments to claims 21-24, 27, and 32-37, the previous rejection of claims 21-38 under 35 U.S.C. 112(b) have been withdrawn.
The previous rejection of claims 28-30 and 38 under 35 U.S.C. 112(d) have been maintained.   Please refer to the detailed discussion below.  

Response to Arguments
Applicant’s arguments, filed May 11, 2021, with respect to claims 21-38 have been fully considered and are persuasive in view of the amendments to claims 21 and 32.  The previous rejection of claims 21-23, 28-29, 32-34, and 38 under 35 U.S.C. 103 have been withdrawn. 

Claim Objections
Claims 24-26 and 35-37 are objected to because of the following informalities:  
Claims 24-26 and 35-37 recite, “dissolve and absorbed the ice cream or yogurt residue” but should read “dissolve and absorb the ice cream or yogurt residues”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In claim 21, the subject matter not properly described in the application as filed is “(f) feeding the rinse water…and the one or more detergents…through the pipeline and the freezing cylinder to clean the pipeline and the freezing cylinder while operating the heating unit.”  Paragraph 49 of the instant specification states “injecting the one or more detergents or detergents mixed with water through the freezing cylinder and the pipeline.”  Paragraph 55 of the instant specification discloses supplying detergents to the pipeline and freezing cylinder, but there is no discussion of heating the water and detergents.  Paragraph 41 of the instant specification only support heating a rinse water fed into the freezing cylinder as part of the process that dissolves and absorbs the ice cream residues.  Nowhere in the specification does it provide support for feeding the rinse water and the detergents to clean the pipeline and freezing cylinder while operating the heating unit. 
In claim 24, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water before feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 21, step (e) uses rinse water heated by the heating unit to dissolve and absorb the ice cream or yogurt residues.  Paragraph 41 provides support for heating water that is used as a pre-clean with the heating unit.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder.  Nowhere in the specification does it provide support for heating the water before supplying to the pipeline and cylinder and heating the water by the heating unit
In claim 25, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water before feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 21, step (e) uses rinse water heated by the heating unit to dissolve and absorb the ice cream or yogurt residues.  Paragraph 41 provides support for heating water that is used as a pre-clean with the heating unit.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder.  Nowhere in the specification does it provide support for heating the water before supplying to the pipeline and cylinder and heating the water by the heating unit while in the cylinder.  
In claim 26, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water before feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 21, step (e) uses rinse water heated by the heating unit to dissolve and absorb the ice cream or yogurt residues.  Paragraph 41 provides support for heating water that is used as a pre-clean with the heating unit.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder.  Nowhere in the specification does it provide support for heating the water before supplying to the pipeline and cylinder and heating the water by the heating unit while in the cylinder.  
In claim 27, the subject matter not properly described in the application as filed is “wherein the step (f) further comprises a step of heating the rinse water before feeding into the pipeline and the freezing cylinder, wherein the heated water and the one or more detergents are while operating the heating unit.  Paragraphs 49 and 55 discuss injecting detergents mixed with water through the cylinder and pipeline but there is no discussion of heating the water/detergent.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder which is different from the step that requires water and detergent as in claim 27.  Nowhere in the specification does it provide support for heating the water before supplying to the pipeline and cylinder and heating the water and detergent by the heating unit while in the cylinder.  
In claim 31, the subject matter not properly described in the application as filed is “wherein the step (f) further comprises a step of heating the rinse water by the heating unit before feeding into the freezing cylinder, wherein the heated water and the one or more detergents are fed to pass through the pipeline and the freezing cylinder.”  In parent claim 21, step (f) recites feeding the rinse water and one or more detergents from their respective tanks through the pipeline and cylinder while operating the heating unit.  Paragraphs 49 and 55 discuss injecting detergents mixed with water through the cylinder and pipeline but there is no discussion of heating the water/detergent.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder which is different from the step that requires water and detergent as in claim 31.  Nowhere in the specification does it provide support for heating the water before supplying to the pipeline and cylinder and heating the water and detergent by the heating unit while in the cylinder.  
In claim 32, the subject matter not properly described in the application as filed is “(f) feeding the rinse water…and the one or more detergents…through the pipeline and the freezing while operating the heating unit.”  Paragraph 49 of the instant specification states “injecting the one or more detergents or detergents mixed with water through the freezing cylinder and the pipeline.”  Paragraph 55 of the instant specification discloses supplying detergents to the pipeline and freezing cylinder, but there is no discussion of heating the water and detergents.  Paragraph 41 of the instant specification only support heating a rinse water fed into the freezing cylinder as part of the process that dissolves and absorbs the ice cream residues.  Nowhere in the specification does it provide support for feeding the rinse water and the detergents to clean the pipeline and freezing cylinder while operating the heating unit. 
In claim 35, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water before feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 21, step (e) uses rinse water heated by the heating unit to dissolve and absorb the ice cream or yogurt residues.  Paragraph 41 provides support for heating water that is used as a pre-clean with the heating unit.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder.  Nowhere in the specification does it provide support for heating the water before supplying to the pipeline and cylinder and heating the water by the heating unit while in the cylinder.  
In claim 36, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water before feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent before supplying to the pipeline and cylinder and heating the water by the heating unit while in the cylinder.  
In claim 36, the subject matter not properly described in the application as filed is “wherein the step (f) further comprises a step of heating the rinse water by the heating unit before feeding into the freezing cylinder, wherein the heated water and the one or more detergents are fed to pass through the pipeline and the freezing cylinder.”  In parent claim 32, step (f) recites feeding the rinse water and one or more detergents from their respective tanks through the pipeline and cylinder while operating the heating unit.  Paragraphs 49 and 55 discuss injecting detergents mixed with water through the cylinder and pipeline but there is no discussion of heating the water/detergent.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder which is different from the step that requires water and detergent as in claim 31.  Nowhere in the specification does it provide support for heating the water before supplying to the pipeline and cylinder and heating the water and detergent by the heating unit while in the cylinder.  
In claim 37, the subject matter not properly described in the application as filed is “wherein the step (e) further comprises a step of heating the rinse water before feeding into the pipeline and the freezing cylinder, wherein the heated water is fed to pass through the pipeline and the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  In parent claim 21, step (e) uses rinse water heated by the heating unit to dissolve and absorb the ice cream before supplying to the pipeline and cylinder and heating the water by the heating unit while in the cylinder.  
In claim 37, the subject matter not properly described in the application as filed is “wherein the step (f) further comprises a step of heating the rinse water by the heating unit before feeding into the freezing cylinder, wherein the heated water and the one or more detergents are fed to pass through the pipeline and the freezing cylinder.”  In parent claim 32, step (f) recites feeding the rinse water and one or more detergents from their respective tanks through the pipeline and cylinder while operating the heating unit.  Paragraphs 49 and 55 discuss injecting detergents mixed with water through the cylinder and pipeline but there is no discussion of heating the water/detergent.  Paragraphs 48 and 54 provides support for heating water that is used as a pre-clean before passing the water through the pipeline and the freezing cylinder which is different from the step that requires water and detergent as in claim 31.  Nowhere in the specification does it provide support for heating the water before supplying to the pipeline and cylinder and heating the water and detergent by the heating unit while in the cylinder.  
Claims 22-23, 28-30, 33-34, and 38 are rejected under 35 U.S.C. 112(a) for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 28-30 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 28-30 and 38 state “wherein the step (e) further comprises a step of heating the freezing cylinder by the heating unit to heat the rinse water fed through the freezing cylinder to dissolve and absorb the ice cream or yogurt residues.”  The limitation in claims 28-30 and 38 do not further limit the language in claims 21 and 32, respectively, because the limitation is already present in step (e).    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Terminal Disclaimer
The terminal disclaimer filed on April 15, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of Application 15/455153, now U.S. Patent Number 11,033,043 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-38 would be allowable upon overcoming the objections to the claims, the rejections under 35 U.S.C. 112(a), and the rejections under 35 U.S.C. 112(d).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Cocchi et al. (U.S. PGPub 2006/0243310), Aoki et al. (U.S. Patent 4,860,550), and Frank et al. (U.S. PGPub 2002/0043071).
Cocchi teaches all of the limitations of claims 21 and 32 except for a heating unit operatively connected with the freezing cylinder to heat the freezing cylinder; and draining out the ice cream or yogurt inside the freezing cylinder and the pipeline; the rinse water is heated by being fed through the freezing cylinder by the heating unit to dissolve and absorb ice cream or yogurt residues remaining inside the freezing cylinder by the heated rinse water to clean and wash out the ice cream or yogurt residues until the ice cream or yogurt residues being completely drained out from the freezing cylinder; feeding the rinse water from the water tank and one or more detergents from a detergent tank through the pipeline and the freezing cylinder to clean the freezing cylinder; and feeding the rinse water to the pipeline and the freezing cylinder until remaining detergent residues in the freezing cylinder and the pipeline are cleaned and drained.
Aoki teaches an automatic method of cleaning a machine for making a soft-serve product that heats the freezing cylinder by activating a heating unit in order to thaw frozen material in the cylinder so that it can be removed from the cylinder and pipeline through the dispensing device prior to cleaning and rinsing.  Aoki teaches that the heating unit operates both as a refrigerator for the freezing cylinder and as a heating unit used to thaw the frozen material for removal.  Aoki 
Frank teaches an automatic cleaning process for a frozen beverage machine that utilizes separate tanks [reads on “individual containers”] for supplying the detergent, the water, and the raw material in order to provide an improved sanitation process by draining the raw materials from the freezing cylinder; and using the control module to open the respective valves to supply the detergent from the detergent tank and to pump the water from the water tank in order to mix the detergent and water to clean and wash out residues of the freezing cylinder.  Frank does not teach cleaning with water following draining of the raw materials from the freezing cylinder.
Thus, the art of record fails to teach or suggest a method of cleaning and washing an ice cream or yogurt machine where a heating unit connected to the freezing cylinder is operated to melt and drain the freezing cylinder contents; followed by a water rinse step to remove residues from the freezing cylinder and pipeline where the rinse water is heated by the heating unit; followed by a water/detergent step to clean the pipeline and cylinder; and then feeding water to the pipeline and cylinder in order to remove any remaining detergent residue as in the context of claims 21 and 32.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICOLE BLAN/Primary Examiner, Art Unit 1796